Citation Nr: 1821259	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating for anxiety disorder, previously diagnosed as situational phobia and rated as 30 percent prior to April 6, 2015, and rated as 70 percent thereafter. 

2. Entitlement to service connection for sleep apnea, to include as secondary to service connected fracture of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING

The Veteran



ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2009 decision, the Board granted service-connection for phobia, situational, fear of flying.  The Veteran filed a claim for an increased disability rating in October 2011 which was denied in an August 2013 rating decision, and is the subject of this appeal.  During the pendency of this appeal, in October 2016, the RO recharacterized the Veteran's phobia, situational, fear of flying as an anxiety disorder and increased the rating to 70 percent disabling, effective April 6, 2015.  The issue remains on appeal as less than the maximum benefit available was awarded.  See Ab v. Brown, 6 Vet. App. at 38.

The Board notes that during the period on appeal, the RO granted the Veteran's claim for entitlement to individual unemployability (TDIU), effective December 3, 2016.  The Veteran has not disagreed with the effective date assigned.  Therefore, the issue is not before the Board. 

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The appeal of sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
	
	FINDINGS OF FACT

1. Prior to April 6, 2015, the service connected situational phobia (anxiety disorder) is manifested by irritability, depressed mood, insomnia, pervasive anxiety, avoidance of situations reminiscent of the experience, or fear of flying, recurring nightmares, excessive use of alcohol to assuage his symptoms,  difficulty with concentration and focus, and difficulty in establishing and maintaining effective work and social relationships.

2. Since April 6, 2015, the service connected anxiety disorder is shown to be 
manifested by anxiety, intrusive thoughts and recollections, recurring nightmares, chronic sleep impairment, disturbances of motivation and mood, decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, avoidance tendencies, feelings of worthlessness, difficulty in adapting to work and a work like setting, unprovoked irritability with periods of violence, impaired impulse control, but without suicidal or homicidal thoughts, and no hallucinations or delusions.


CONCLUSIONS OF LAW

1. Prior to April 6, 2015, the criteria for a disability rating of 50 percent, but no more, for phobia (anxiety disorder) have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9403 (2017).

3. Since April 6, 2015, the criteria for a disability rating in excess of 70 percent for anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran indicated during his November 2017 hearing that he had applied for disability payments from the Social Security Administration (SSA).  He indicated that the disability for which he applied for benefits concern his back and are not related to his phobia, anxiety disorder or sleep apnea.  VA has a duty to obtain records in SSA's possession, provided they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In Golz, the Federal Circuit Court clarified that VA's duty to assist was limited to obtaining "relevant" SSA records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.  The Veteran, accompanied by his representative, specifically stated at his Board hearing that he applied for SSA benefits for his back.  Therefore, the Board finds that there is no reasonable possibility that the SSA disability records are relevant to his VA appeal currently before the Board, and these records do not need to be obtained. 





Legal Criteria and Analysis

I. Rating Disabilities in General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.; 38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's anxiety disorder/phobia has been evaluated under Diagnostic Code 9400 and 9403.  38 C.F.R. § 4.130 (2017).  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events) is rated 30 percent disabling.

A 50 percent evaluation is appropriate with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is provided where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In evaluating the severity of a certain disability, the Veteran's entire history is reviewed.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the evidence in the Veteran's claim file, but will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the service connected anxiety disorder was previously characterized as situational phobia and was rated as 30 percent disabling prior to April 6, 2015.  Thereafter, it was recharacterized as anxiety disorder and is rated as 70 percent disabling.  The Veteran contends that he is entitled to higher ratings for his service-connected anxiety disorder for the appeal period starting October 28, 2011. 

Having carefully considered the issue in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a staged rating is warranted.  However, as will be explained in more detail below, the Board finds that a higher disability rating is warranted for the time period prior to April 6, 2015. 

Prior to April 6, 2015

A February 2012 psychiatric consult treatment record indicates that the Veteran had obtained a divorce since his last mental evaluation at the VA OPC in San Antonio.  The examiner indicated that the Veteran reported chronic depression and a long consistent history of recurring nightmares.  The examiner indicated that the Veteran's mood was euthymic, concentration was intact, and recent and remote memory was intact. 

A March 2012 psychiatric consult treatment record indicates that the Veteran could not recall the names of his doctors who treated his mental health condition prior to this consult.  He reported intrusive thoughts about past traumatic events, nightmares, recurrent intrusive thoughts, depression, avoidance/isolation, and insomnia.  He reported that he lived alone and that he is now separated from his daughter due to divorce.  Upon mental status examination, recent and remote memory was intact, delusions not expressed, concentration intact, and affect was appropriate to content of speech with neither increased or decreased range and intensity, and his sensorium was clear, alert, oriented to person, place, time and purpose.

At a July 2013 Disability Benefits Questionnaire (DBQ) examination the Veteran was diagnosed with specific phobia, fear of flying.  At the time, the Veteran was noted to have difficulty in establishing and maintaining effective work and social relationships.  He endorsed recurrent distressing dreams and sleep problems.  He further endorsed pervasive anxiety and difficulty with concentration and focus.  He further reported continuing to have some contact with his step-children.  He further reported that he has a home in the country and lives there with his brother.  He owns a small mechanic shop and works alone with no employees or partners.  He reported that he used to drink to excess to manage his symptoms, but now limits his consumption of alcohol.  He indicated that he is active in church and is comfortable there.  He reported that he attends Bible study class, plays bass guitar and sings in the gospel group in worship services.

Upon examination, the examiner reported that the Veteran was clean and well groomed.   He described that the Veteran's mood was euthymic and friendly in manner.  He described him as alert, able to maintain concentration and attention and as having a good memory.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

During treatment in April 2014, the report reflects that the Veteran endorsed irritability, decreased frustration tolerance, anhedonia, occasional crying spells, guilt, worthlessness, insomnia, sleep maintenance issues, intrusive thoughts, reliving traumatic events, detachment from others, problems concentrating, hypervigilance, exaggerated startle response, and having nightmares 1-2 times per week.  He reported his past psychotropic medications were citalopram, mirtazapine, prazosin, sertraline, and trazodone.  

An August 2014 treatment record indicates that the Veteran reported symptoms of anxiety due to an increase in stress from physical pain.  He reported that he had access to a gun and a time when he shot himself with his gun. He denied taking steps to harm himself or hold the gun to himself.  He denied suicidal thoughts during this incident, but reported having had suicidal thoughts prior to this incident.  He reported significant psychosocial stressors since he has had to cut back on work as a mechanic with his home business.  He noted that he is having difficulty keeping up with bills and does have concerns about losing his housing.  The examiner noted that the Veteran had never been hospitalized for his mental health issues.

In October 2014, the examining psychiatrist reported that the Veteran was alert and appeared oriented.  His mood appeared dysthymic with congruent affect, and his judgment appeared fair.  The examiner indicated that the Veteran did not endorse current active suicidal or homicidal ideations. 

At the November 2017 hearing, the Veteran testified that his mental health disability symptoms worsened between 2011 and 2015.  He said that his symptoms of recurrent nightmares and intrusive thoughts worsened during this time period.  He said that his sleep is impaired and that he lies awake at night and has to wear himself out to sleep.  He testified that he is a recluse, and lives alone, and does not like big crowds or being around a bunch of people because he is scared of what he might do to them if something happens.  The Veteran also testified that he obtains treatment at the VA every 3 to 4 months, and takes several medications to treat these anxiety symptoms.  He said that his doctors have been increasing his medication for anxiety and impaired sleep.  He denied hallucinations or delusions.  He denied suicidal or homicidal ideations.  

Upon thorough review of the evidence of record, the Board finds that the Veteran's phobia and anxiety disorder symptoms warrant a 50 percent rating, but no higher, for the period prior to April 6, 2015.  That is, the preponderance of the evidence supports a finding that the Veteran's symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, as described by the rating criteria in 38 C.F.R. § 4.130, DC 9403.

The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for the period prior to April 6, 2015.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9403.  That is, the competent evidence of record does not show that the Veteran experiences: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

An August 2014 VA treatment record does show that the Veteran had an episode of violence, in which he had access to a gun and shot himself.  However, this is the only reported violent incident and there is no indication that the Veteran experiences periods of violence.  Moreover, during this period of time, homicidal and suicidal ideations and thoughts have been specifically denied.

Treatment records indicate that the Veteran generally has some difficulty adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships.  In addition, his symptoms include anxiety, depressed mood, nightmares, intrusive thoughts, and sleep impairment.  Although he did indicate that he had active participation in church, that he lived with his brother and had a girlfriend, he also continued to report anxiety, depressed mood, irritability and detachment from others.  See 38 C.F.R. § 4.130, DC 9403.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his phobia as shown in the July 2013 DBQ examination, in the VA treatment records, and the Veteran's own statements do not demonstrate a degree of disability that warrants assignment of a disability rating greater than 50 percent at any point prior to April 6, 2015.  See 38 C.F.R. § 4.7. 

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record, which points to moderate symptoms of greater probative value.  In summary, the Board finds that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The disability rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).  

Since April 6, 2015

In April 2015, the Veteran was afforded a VA examination for which the examiner provided an accompanying May 2015 VA examination addendum.  The examiner indicated that the Veteran was diagnosed with anxiety disorder.  The examiner reported that the Veteran's symptoms included anxiety, chronic sleep impairment, difficulty in adapting to a work and work-like setting, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, impaired impulse control, and unprovoked irritability with periods of violence.  The examiner indicated that the Veteran's occupational and social impairment was described as due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The examiner reported that the Veteran's grooming and hygiene were fair to poor, and that he exhibited a strong odor, suspected to be alcohol, and that he had a long standing history of alcohol abuse.  The examiner also reported that there was no evidence of psychosis noted, and that the Veteran's insight and judgment were fair to poor.  

At the time, the Veteran reported that his anxiety symptoms appeared to have markedly increased over time.  He reported that he is self-employed as an auto mechanic and worked 30 hours per week.  He reported currently being in an on-again-off-again relationship.  He reported that his mood was depressed.  He reported prescriptions for Venlafaxine, Amitriptyline, and reported that he is not compliant with these medications due to the fatigue he said they caused him.  

An August 2015 treatment record indicates the Veteran endorsed symptoms of hypervigilance, hyperarousal, and social withdrawal.  He reported re-experiencing nightmares and intrusive thoughts that made him feel as if the traumatic event was recurring, and avoiding people, places, or things, and had an exaggerated startle response.  He reported benefit from his use of prescribed medications.  The examiner reported that the Veteran did not display delusional behavior or paranoia and that his thought processes are coherent and logical with no evidence of disorder.  The examiner indicated that the Veteran reported no suicidal or homicidal ideations.   

A June 2017 treatment record indicates that the Veteran endorsed occasional anhedonia and fear that his back will give out and that he will be in bed for months based on a back condition.  The examiner discussed continuing his Prazosin prescription to help with these thoughts.  Otherwise, the examiner reported that the Veteran was at no risk of imminent harm to self or others, and that he exhibited no suicidal or homicidal ideation.  The examiner noted that the Veteran's thought processes were coherent, and logical with no evidence of thought disorder, delusional behavior and/or paranoia.

In a September 2017 appellate brief, the Veteran, through his representative, contends that his anxiety disorder severely impacts his ability to function in a work environment or in social situations, and has exacerbated his substance abuse problems to the point of excessiveness.  The representative contends that these symptoms warrant a disability rating in excess of 70 percent for the appeal period since April 6, 2015.    

Upon thorough review of the evidence of record, the Board finds that the Veteran's anxiety disorder symptoms do not entitle him to a disability rating in excess of 70 percent for the appeal period since April 6, 2015.  That is, the preponderance of the evidence supports a finding that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, as described by the rating criteria in 38 C.F.R. § 4.130, DC 9400. 

Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400.  That is, the competent evidence of record does not show that the Veteran experiences: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Although the Veteran reported at his November 2017 Board hearing that he does not like big crowds or being around people because he is scared of what he might do to them if something happens; there are no reports of violent incidents during this time period.  Moreover, during this period of time, homicidal and suicidal ideations and thoughts have been specifically denied.  Further, the record does not reflect that the Veteran has persistent delusions or hallucinations, grossly inappropriate behavior, or that he is a persistent danger to himself or others.  

VA treatment records indicate that the Veteran functions with deficiencies in occupational and social relationships manifested by decreased work efficiency and ability to perform occupational tasks during periods of significant stress, which has been controlled by medication.  Reports consistently point to anxiety, depressed mood, and social withdrawal.  Reports also reflect symptoms of avoidance and isolation behavior, disturbances in mood, nightmares, intrusive thoughts, chronic sleep impairment, and feelings of guilt and worthlessness.  

Although the Veteran does not experience all of the listed symptoms for a 70 percent disability rating, the clinical findings of record describe experiences, thoughts, and emotions due to anxiety that interfere with his mood, judgement, work, and ability to establish and maintain relationships outside of his family.  The Board notes that he reported a girlfriend who assists him at the November 2017 Board hearing.  However, the Board notes that he reported she is the only visitor to his home and he lives alone and further exhibits symptoms of social withdrawal.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his anxiety disorder as shown in the April 2015 VA examination, in the VA treatment records since that examination, and the Veteran's own statements do not demonstrate a degree of disability that entitles him to a rating greater than 70 percent disabling at any point since April 6, 2015.  See 38 C.F.R. § 4.7.  

In reaching the above determination, the Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record supports a finding that the Veteran's overall symptoms are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  

In sum, the evidence does not support a disability rating in excess of the currently assigned 70 percent for the time period since April 6, 2015.


ORDER

Prior to April 6, 2015, a 50 percent disability rating, and no more, for phobia, situational, fear of flying (anxiety disorder) is granted, subject to the controlling regulations governing monetary awards. 

Since April 6, 2015, a disability rating in excess of 70 percent for anxiety disorder is denied.


REMAND

As to sleep apnea, the Veteran was service connected for a nose fracture that occurred in November 1977 while in service.  In August 2011, the record reflects that the Veteran was provided a sleep study at the South Texas, San Antonio VAMC (VAMC).  In October 2011, he was diagnosed with obstructive sleep apnea based on a VAMC sleep study.  At the time, he was prescribed a continuous positive airway pressure (CPAP) machine which he continues to use.  He contends that his diagnosed obstructive sleep apnea is secondary to his service-connected nose fracture. 

The Veteran was provided a DBQ examination in July 2013 and a VA examination in August 2013.  By way of rationale, the examiners opined that obstructive sleep apnea occurs when the muscles of the soft pallet relax too much to allow normal breathing; and, that there is no anatomical or functional relationship between the nose and the soft pallet.  It is unclear as to how the VA examiner's statements support the opinion that the Veteran's sleep apnea has not been by his service-connected nose fracture disability.  Moreover, there no opinion was provided as to aggravation.  Therefore, another opinion is necessary.

In order to properly adjudicate this appeal, factually accurate, fully articulated, and soundly reasoned medical opinions are needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159 (c) (4).

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange for a VA examination by a new examiner to determine the nature and etiology of the Veteran's sleep apnea.  The claim file must be made available to the examiner for their review and the report must indicate that the record was reviewed.  All necessary tests and studies should be completed.  Review of the entire claim file is requested.  

After an examination of the Veteran the examiner should provide an opinion as to whether the Veteran's sleep apnea was caused or aggravated by service; and, whether sleep apnea was caused or aggravated beyond its natural progression, by the service connected residuals of fracture of the nose.

A detailed and complete rationale for any opinion rendered must be provided.  If an opinion cannot be rendered without resorting to mere speculation, a reason for the same should be provided.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


